1
2                                                       JS-6
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT

10         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

11
     Benjamin Fortson, et al.,
12
                                          Plaintiffs,
13
                  v.                                    Case No. EDCV 17-2003 JGB
14                                                                (SHKx)
15   Big Lots, Inc.,
16                                      Defendant.
                                                              JUDGMENT
17
18
19
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
20
           Pursuant to the Order filed concurrent herewith, the Motion for Summary
21
     Judgment by Big Lots, Inc. is GRANTED. Plaintiffs Benjamin and Charlotte
22
     Fortson’s complaint against Defendant is DISMISSED.
23
24
25         Judgment is entered in favor of Defendant.
26
27
28
 1
     Dated: October 25, 2019
 2
 3                             THE HONORABLE JESUS G. BERNAL
                               United States District Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                               2
